                                                                                   Case 2:19-cv-02159-JCM-BNW Document 92
                                                                                                                       91 Filed 03/08/21
                                                                                                                                03/02/21 Page 1 of 6


                                                                               1   Todd E. Kennedy, Esq. (Bar No. 6014)
                                                                                   Maximiliano D. Couvillier III, Esq. (Bar No. 7661)
                                                                               2   KENNEDY & COUVILLIER, PLLC
                                                                                   3271 E. Warm Springs Rd.
                                                                               3
                                                                                   Las Vegas, NV 89120
                                                                               4   Tel: (702) 605-3440/Fax: (702) 625-6367
                                                                                   tkennedy@kclawnv.com
                                                                               5   mcouvillier@kclawnv.com
                                                                                   Attorneys for Maurice Wooden
                                                                               6

                                                                               7                               UNITED STATES DISTRICT COURT

                                                                               8                                     DISTRICT OF NEVADA
                                                                                   BRENNA SCHRADER, an individual, on
                                                                               9
                                                                                   behalf of herself and all others similarly
                                                                                   situated,                                        Case No. 2:19-cv-02159-JCM-BNW
                                                                              10

                                                                              11                 Plaintiff,
                                                                                                                                    STIPULATION AND ORDER
KENNEDY & COUVILLIER, PLLC




                                                                              12           vs.                                      TO EXTEND TIME FOR:
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120




                                                                                                                                    (1) DEFENDANTS TO RESPOND
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13                                                    PLAINTIFF’S FIRST AMENDED
                                                                                   STEPHEN ALAN WYNN; an individual;
                                                                              14   MAURICE WOODEN, an individual, WYNN              COMPLAINT (ECF No. 90)
                                                                                                                                    (First Request); and
                                            www.kclawnv.com




                                                                                   LAS VEGAS, LLC dba WYNN LAS VEGAS
                                                                              15   a Nevada Limited Liability, WYNN
                                                                                   RESORTS, LTD, a Nevada Limited Liability         (2) FOR DEFENDANTS TO FILE
                                                                              16   Company; and DOES 1-20, inclusive; ROE           MOTION TO CONTINUE STAY OF
                                                                                   CORPORATIONS 1-20, inclusive,                    DISCOVERY
                                                                              17                                                    (First Request)
                                                                              18                 Defendants.

                                                                              19
                                                                                          IT IS HEREBY STIPULATED by and between Plaintiff Brenna Schrader (“Plaintiff”),
                                                                              20
                                                                                   through her counsel Richard Harris Law Firm, and Defendants Wynn Las Vegas, LLC (“WLV”)
                                                                              21
                                                                                   and Wynn Resorts, Ltd. (“WRL”), through their counsel Jackson Lewis P.C., Defendant Stephen
                                                                              22
                                                                                   Alan Wynn (“Mr. Wynn”), through his counsel Peterson Baker, PLLC, and Defendant Maurice
                                                                              23
                                                                                   Wooden (“Mr. Wooden”), by and through his counsel Kennedy & Couvillier, PLLC, that all
                                                                              24
                                                                                   Defendants shall have a 14-day extension up to and including MARCH 17, 2021, within which
                                                                              25
                                                                                   to file responses to Plaintiff’s First Amended Complaint (ECF No. 90) and to File a Motion to
                                                                              26
                                                                                   Continue Stay of Discovery.
                                                                              27
                                                                                          This Stipulation is submitted and based upon the following:
                                                                              28
                                                                                                                             Page 1 of 3
                                                                                   Case 2:19-cv-02159-JCM-BNW Document 92
                                                                                                                       91 Filed 03/08/21
                                                                                                                                03/02/21 Page 2 of 6


                                                                               1          1.         On February 17, 2021, the Court entered an Order (ECF No. 89) that, among

                                                                               2   other things, granted in part Plaintiff leave to file her First Amended Complaint with respect to

                                                                               3   certain claims.

                                                                               4          2.         Pursuant to the Court’s Order, the Clerk’s Office filed Plaintiff’s First Amended

                                                                               5   Complaint (ECF No. 90) on February 17, 2021.

                                                                               6          3.         Defendants determined they need additional time to analyze the Court’s Order

                                                                               7   (ECF No. 89) vis-à-vis plaintiff’s claims and with respect to responding to Plaintiff’s First

                                                                               8   Amended Complaint.

                                                                               9          4.         In addition, Defendant Wooden’s counsel was recently ill (non Covid) and

                                                                              10   requires additional time to respond Plaintiff’s Amended Complaint.

                                                                              11          5.         On May 11, 2020, the Court entered an Order (ECF No. 57) granting Defendants’
KENNEDY & COUVILLIER, PLLC




                                                                              12   Motion for Stay of Discovery. The 5/11/20 Order effectively provides that the parties are to file
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13   a joint, proposed discovery plan and scheduling order within 14 days after the Court’s 2/17/21

                                                                              14   Order, which would be March 3, 2021. The parties stipulate to continue that deadline given
                                            www.kclawnv.com




                                                                              15   Defendants’ intention to file a motion to continue discovery stay, as provided below

                                                                              16          6.         Defendants anticipate filing additional motions to dismiss some or all of

                                                                              17   Plaintiff’s remaining claims in response to the First Amended Complaint. Such motions may be

                                                                              18   dispositive and may be decided without discovery.

                                                                              19          7.         Thus, Defendants intend to file a motion to continue the discovery stay provided

                                                                              20   by the Court’s 5/11/20 Order (ECF No. 57) and Plaintiff has agreed and stipulates herein that

                                                                              21   Defendants may file such motion to continue discovery on or before March 17, 2021.

                                                                              22          8.         This is the first request for an extension of time for Defendants to file their

                                                                              23   responses to Plaintiff’s First Amended Complaint.

                                                                              24          9.         This is also the first request for an extension of time for Defendants to file their

                                                                              25   motion to continue discovery stay.

                                                                              26   //

                                                                              27   //

                                                                              28   //
                                                                                                                                 Page 2 of 3
                                                                                   Case 2:19-cv-02159-JCM-BNW Document 92
                                                                                                                       91 Filed 03/08/21
                                                                                                                                03/02/21 Page 3 of 6


                                                                               1          10.     This request is made in good faith.

                                                                               2                  Dated: March 2, 2021

                                                                               3     RICHARD HARRIS LAW FIRM                            JACKSON LEWIS P.C.

                                                                               4     /s/ Burke Huber                                    /s/ Deverie J. Christensen
                                                                                     Richard Harris, Bar No. 505                        Deverie J. Christensen, Bar No. 6596
                                                                               5     Burke Huber, Bar No. 10902                         Joshua A. Sliker, Bar No. 12493
                                                                                     801 S. Fourth Street                               Daniel Aquino, Bar No. 12682
                                                                               6     Las Vegas, Nevada 89101                            300 S. Fourth Street, Ste. 900
                                                                                     Attorney for Plaintiff                             Las Vegas, Nevada 89101
                                                                               7     Brenna Schrader                                    Attorneys for Defendants Wynn Las Vegas,
                                                                                                                                        LLC and Wynn Resorts, Ltd.
                                                                               8
                                                                                     KENNEDY & COUVILLIER, PLLC                         PETERSON BAKER, PLLC
                                                                               9

                                                                              10     /s/ Maximiliano Couvillier                         /s/ Tamara Beatty Peterson
                                                                                     Maximiliano D. Couvillier III, Bar No. 7661        Nikki Baker, Bar No. 6562
                                                                              11     3271 E. Warm Springs Road                          Tamara Beatty Peterson, Esq. Bar No. 5218
                                                                                     Las Vegas, Nevada 89120                            701 S. 7th Street
                                                                                     Attorney for Defendant                             Las Vegas, Nevada 89101
KENNEDY & COUVILLIER, PLLC




                                                                              12
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120




                                                                                     Maurice Wooden                                     Attorney for Defendant Stephen Alan Wynn
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13

                                                                              14
                                            www.kclawnv.com




                                                                                                                               ORDER
                                                                              15
                                                                                          IT IS SO ORDERED.
                                                                              16

                                                                              17                          March 5
                                                                                                  DATED:__________________, 2021
                                                                              18

                                                                              19                                                ______________________________________
                                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                                                              Page 3 of 3
        Case 2:19-cv-02159-JCM-BNW Document 92
                                            91 Filed 03/08/21
                                                     03/02/21 Page 4 of 6


From:                    Burke Huber
To:                      Max Couvillier
Cc:                      Tammy Peterson; Sliker, Joshua A. (Las Vegas); Christensen, Deverie J. (Las Vegas); Nikki Baker
Subject:                 RE: Activity in Case 2:19-cv-02159-JCM-BNW Schrader v. Wynn et al Amended Complaint
Date:                    Tuesday, March 2, 2021 12:15:54 PM


Looks good to me. Go ahead and sign for me.

Burke Huber
Lawyer-Partner
Richard Harris Law Firm




801 South 4th Street | Las Vegas, NV 89101
tel (702) 444-4444 x 203 | fax (702) 444-4455




Confidentiality Notice: This message and any attachments are for the named person's use only. The message and any attachment may
contain confidential, proprietary, or privileged information. No confidentiality or privilege is waived or lost by any mistransmission. If you
receive this message in error, please immediately notify the sender, delete all copies of it from your system, and destroy any hard copies of
it. Please do not, directly or indirectly, use, disclose, distribute, print, or copy any part of this message if you are not the intended recipient.
Further, this message shall not be considered, nor shall it constitute an electronic transaction, non-paper transaction, and/or electronic
signature under any and all electronic acts including the Uniform Electronic Transfer Act and/or the Electronic Signatures in Global and
National Commerce Act.




From: Max Couvillier <mcouvillier@kclawnv.com>
Sent: Tuesday, March 2, 2021 12:07 PM
To: Burke Huber <burke@richardharrislaw.com>
Cc: Tammy Peterson <tpeterson@petersonbaker.com>; Sliker, Joshua A. (Las Vegas)
<Joshua.Sliker@jacksonlewis.com>; Christensen, Deverie J. (Las Vegas)
<deverie.christensen@jacksonlewis.com>; Nikki Baker <nbaker@petersonbaker.com>
Subject: RE: Activity in Case 2:19-cv-02159-JCM-BNW Schrader v. Wynn et al Amended Complaint

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.


Attached is the revised Stipulation providing an extension for Defendants to file
their responses to the FAC and to file motion to continue discovery stay by
March 17, 2021.

Please let me know if you all consent to filing.

Thanks
Max
      Case 2:19-cv-02159-JCM-BNW Document 92
                                          91 Filed 03/08/21
                                                   03/02/21 Page 5 of 6


From:              Sliker, Joshua A. (Las Vegas)
To:                Max Couvillier; Burke Huber
Cc:                Tammy Peterson; Christensen, Deverie J. (Las Vegas); Nikki Baker
Subject:           RE: Activity in Case 2:19-cv-02159-JCM-BNW Schrader v. Wynn et al Amended Complaint
Date:              Tuesday, March 2, 2021 12:17:13 PM


You have permission to use my e-signature. Thanks, Max.


Joshua A. Sliker
Attorney at Law​




Jackson Lewis P.C.
Bank of America Plaza 300 S. Fourth Street ‑ Suite 900
Las Vegas, NV 89101
Direct: (702) 921-2486 | Main: (702) 921‑2460
Joshua.Sliker@Jacksonlewis.com | www.jacksonlewis.com

​Visit our resource page for information and guidance on COVID‑19’s workplace implications



From: Max Couvillier <mcouvillier@kclawnv.com>
Sent: Tuesday, March 2, 2021 12:07 PM
To: Burke Huber <burke@richardharrislaw.com>
Cc: Tammy Peterson <tpeterson@petersonbaker.com>; Sliker, Joshua A. (Las Vegas)
<Joshua.Sliker@Jacksonlewis.com>; Christensen, Deverie J. (Las Vegas)
<deverie.christensen@jacksonlewis.com>; Nikki Baker <nbaker@petersonbaker.com>
Subject: RE: Activity in Case 2:19-cv-02159-JCM-BNW Schrader v. Wynn et al Amended Complaint


[EXTERNAL SENDER]

Attached is the revised Stipulation providing an extension for Defendants to file
their responses to the FAC and to file motion to continue discovery stay by
March 17, 2021.

Please let me know if you all consent to filing.

Thanks
Max
      Case 2:19-cv-02159-JCM-BNW Document 92
                                          91 Filed 03/08/21
                                                   03/02/21 Page 6 of 6


From:              Sliker, Joshua A. (Las Vegas)
To:                Max Couvillier; Burke Huber
Cc:                Tammy Peterson; Christensen, Deverie J. (Las Vegas); Nikki Baker
Subject:           RE: Activity in Case 2:19-cv-02159-JCM-BNW Schrader v. Wynn et al Amended Complaint
Date:              Tuesday, March 2, 2021 12:17:13 PM


You have permission to use my e-signature. Thanks, Max.


Joshua A. Sliker
Attorney at Law​




Jackson Lewis P.C.
Bank of America Plaza 300 S. Fourth Street ‑ Suite 900
Las Vegas, NV 89101
Direct: (702) 921-2486 | Main: (702) 921‑2460
Joshua.Sliker@Jacksonlewis.com | www.jacksonlewis.com

​Visit our resource page for information and guidance on COVID‑19’s workplace implications



From: Max Couvillier <mcouvillier@kclawnv.com>
Sent: Tuesday, March 2, 2021 12:07 PM
To: Burke Huber <burke@richardharrislaw.com>
Cc: Tammy Peterson <tpeterson@petersonbaker.com>; Sliker, Joshua A. (Las Vegas)
<Joshua.Sliker@Jacksonlewis.com>; Christensen, Deverie J. (Las Vegas)
<deverie.christensen@jacksonlewis.com>; Nikki Baker <nbaker@petersonbaker.com>
Subject: RE: Activity in Case 2:19-cv-02159-JCM-BNW Schrader v. Wynn et al Amended Complaint


[EXTERNAL SENDER]

Attached is the revised Stipulation providing an extension for Defendants to file
their responses to the FAC and to file motion to continue discovery stay by
March 17, 2021.

Please let me know if you all consent to filing.

Thanks
Max
